DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 02/13/2020. The applicant submits one Information Disclosure Statement dated 03/06/2020. The applicant claims Foreign priority to a German application dated 08/16/2017. The applicant claims Domestic priority to an International application dated 08/10/2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 10, and 13 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation or observation without significantly more. The claims recite a method for processing data in motor vehicle for forwarding to a back end having steps. The claims fail the first prong of the 2019 subject matter eligibility. The independent claim stated below contain features emboldened are an abstract idea. The feature of a sensor is post solution activity pursuant to MPEP 2106.5 and does not make the claim statutory.
A method for processing data in a motor vehicle for forwarding to a back end, having the steps: 
detecting sensor data along a route of the motor vehicle; 
identifying features and context information on the features within segments of the route using the sensor data; and 
combining the features and the context information on the features into a message for the route.
This judicial exception is not integrated into a practical application because the claims fail to 2A prong 1 for failing to state a feature that makes the claim a process. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims fail to state features that are tangible and produce a real world output. The message is not a tangible thing. Thus, the claims fail 2A prong 2
Claims 11 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation or observation without significantly more. The claims recite A device for processing data in a motor vehicle for forwarding to a back end having. The independent claim stated below contain features emboldened are an abstract idea. The feature of a sensor is post solution activity pursuant to MPEP 2106.5 and does not make the claim statutory. 
            A device for processing data in a motor vehicle for forwarding to a back end, having: 
an input for receiving sensor data detected along a route of the motor vehicle; 
an analysis unit for identifying features and context information on the features within segments of the route using the sensor data; and 
a data processing unit for combining the features and the context information on the features into a message for the route.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain the following features that do not identify a scope: sensor data, features, context information, context information, into a message, the back end, distance profile, distance sensors, presence of objects, distance determined perpendicular to the route, distance determined parallel to the route, segment boundary, and maximum detectable distance. The aforementioned features are in the independent and dependent claims. They are so broad as to not identify what the purpose of the invention is in a definite manner. Although, applicant is allowed to claim as much breadth as they desire, they are not allowed to claim an undefinable invention. It appears the purpose of the invention is to identify an empty parking space. However, the claims do not identify a parking lot or even a 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations sensor data, features, context information, message, distance profile, distance sensors, analysis unit, back end, and data processing unit has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the aforementioned features are in the independent and dependent claims. They are so broad as to not identify what the purpose of the invention is in a definite manner.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 7, 10 - 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elie US 2017/0197615.

As per claim 1, A method for processing data in a motor vehicle for forwarding to a back end, having the steps: 
detecting sensor data along a route of the motor vehicle; (Elie paragraph 0016 discloses, “The vehicle 20 also includes a vision system for sensing areas external to the vehicle. The vision system may include a plurality of different types of sensors such as cameras, ultrasonic sensors, RADAR, LIDAR, and combinations thereof.”)
identifying features and context information on the features within segments of the route using the sensor data; ( Elie paragraph 0013 discloses, “Using those images, the vehicle can identify available parking spaces… The parking system is configured to use a plenoptic camera to obtain images external to the vehicle and to generate depth maps and images of the surrounding area. After generating the depth maps and images,”) and 
combining the features and the context information on the features into a message for the route. (Elie paragraphs 0013 discloses, “The controller uses the received depth maps and and paragraph 0025 discloses, “Further, in some embodiments, the parking system 62 may communicate with a central command server via the external network 86. For example, the parking system 62 may communicate image information obtained by the cameras 52 to the central command server by controlling the communications interface 70 to transmit the images to the central command server via the network 86. The parking system 62 may also communicate any generated data maps to the central command server.”)
As per claim 2, The method of claim 1, having the step: transferring the message to the back end. (Elie paragraph 0025 discloses, “Further, in some embodiments, the parking system 62 may communicate with a central command server via the external network 86. For example, the parking system 62 may communicate image information obtained by the cameras 52 to the central command server by controlling the communications interface 70 to transmit the images to the central command server via the network 86. The parking system 62 may also communicate any generated data maps to the central command server.”)
As per claim 3, The method of claim 1, wherein the sensor data comprise a distance profile that is ascertained by distance sensors of the motor vehicle. (Elie paragraphs 0013 discloses, “The controller uses the received depth maps and images, and map data, to generate an occupancy grid. The occupancy grid divides the area surrounding the vehicle into a plurality of occupied (e.g. by all or part of an object) or unoccupied. The controller then identifies a desired parking space in one of a variety of different manners and, using the occupancy map, controls the vehicle to navigate to, and park in the desired parking space by traveling through the unoccupied regions identified in the occupancy map”)
As per claim 4, The method of claim 1, wherein the features describe the presence of objects along the route. (Elie paragraphs 0013 discloses, “The controller uses the received depth maps and images, and map data, to generate an occupancy grid. The occupancy grid divides the area surrounding the vehicle into a plurality of distinct regions and, based on data received from the plenoptic camera, classified each region as either occupied (e.g. by all or part of an object) or unoccupied. The controller then identifies a desired parking space in one of a variety of different manners and, using the occupancy map, controls the vehicle to navigate to, and park in the desired parking space by traveling through the unoccupied regions identified in the occupancy map”)
As per claim 5, The method of claim 4, wherein the features comprise one or more of the following elements: object with constant distance, object with variable distance, free area, beginning of an object, end of an object, beginning of a recognized low object, end of a recognized low object, no data. (Elie paragraphs 0013 discloses, “The controller uses the received depth maps and images, and map data, to generate an occupancy grid. The occupancy grid divides the area surrounding the vehicle into a plurality of distinct regions and, based on data received from the plenoptic camera, classified each region as either occupied (e.g. by all or part of an object) or unoccupied. The controller then identifies a desired parking space in one of a variety of different manners and, using the occupancy map, controls the vehicle to navigate paragraph 0017 discloses, “. Plenoptic cameras are capable of generating a depth map of the field of view of the camera and capturing images. A depth map provides depth estimates for pixels in an image from a reference viewpoint. The depth map is utilized to represent a spatial representation indicating the distance of objects from the camera and the distances between objects within the field of view. An example of using a light-field camera to generate a depth map is disclosed in U.S. Patent Application Publication No. 2015/0049916 by Ciurea et al., the contents of which are hereby incorporated by reference in its entirety. The camera 52 can detect, among other things, the presence of several objects in the field of view of the camera, generate a depth map and images based on the objects detected in the field of view of the camera 52, detect the presence of an object entering the field of view of the camera, and detect surface variation of a road surface and surrounding areas.”)
As per claim 6, The method of claim 1, wherein the context information on the features describes distances determined perpendicular to the route between the motor vehicle and a recognized object, or distances determined parallel to the route between a segment boundary and the beginning or end of an object. (Elie paragraph 0017 discloses, “. Plenoptic cameras are capable of generating a depth map of the field of view of the camera and capturing images. A depth map provides depth estimates for pixels in an image from a reference viewpoint. The depth map is utilized to represent a spatial representation indicating the distance of objects from the camera and the distances between objects within the field of view. An example of using a light-field camera to generate a depth map is disclosed in U.S. Patent Application Publication No. 2015/0049916 by Ciurea et al., the contents of which are hereby incorporated by reference in its entirety. The camera 52 can detect, among other things, the presence of several objects in the 
As per claim 7, The method of claim 4, wherein the distances determined perpendicular to the route are indicated in percent with reference to a maximum detectable distance, and the distances determined parallel to the route are indicated in percent with reference to the length of a segment. (Elie paragraph 0017 discloses, “A depth map provides depth estimates for pixels in an image from a reference viewpoint. The depth map is utilized to represent a spatial representation indicating the distance of objects from the camera and the distances between objects within the field of view.” The claim doesn’t specify what the reference is, so there is no way of knowing what a percent is a representation of. Furthermore, it isn’t clear what the distinction between parallel and perpendicular constitutes. Thus, they may be the same feature.)
As per claim 10, A non-transitory computer-readable storage medium with instructions that, when executed by a computer, cause the computer to execute the steps of the method of claim 1 for processing data in a motor vehicle for forwarding to a back end. (Elie paragraph 0027 discloses, “The disk drive 76 is configured to receive a computer readable medium 78. The disk drive 76 receives the computer readable medium 78 on which one or more sets of instructions 80, such as the software for operating the parking system 62 can be embedded.” And paragraph 0025 discloses the server)
As per claim 11, A device for processing data in a motor vehicle for forwarding to a back end, having: 
an input for receiving sensor data detected along a route of the motor vehicle; (Elie paragraph 0016 discloses, “The vehicle 20 also includes a vision system for sensing areas 
an analysis unit for identifying features and context information on the features within segments of the route using the sensor data; ( Elie paragraph 0013 discloses, “Using those images, the vehicle can identify available parking spaces… The parking system is configured to use a plenoptic camera to obtain images external to the vehicle and to generate depth maps and images of the surrounding area. After generating the depth maps and images,”) and 
a data processing unit for combining the features and the context information on the features into a message for the route. (Elie paragraphs 0013 discloses, “The controller uses the received depth maps and images, and map data, to generate an occupancy grid. The occupancy grid divides the area surrounding the vehicle into a plurality of distinct regions and, based on data received from the plenoptic camera, classified each region as either occupied (e.g. by all or part of an object) or unoccupied. The controller then identifies a desired parking space in one of a variety of different manners and, using the occupancy map, controls the vehicle to navigate to, and park in the desired parking space by traveling through the unoccupied regions identified in the occupancy map” and paragraph 0025 discloses, “Further, in some embodiments, the parking system 62 may communicate with a central command server via the external network 86. For example, the parking system 62 may communicate image information obtained by the cameras 52 to the central command server by controlling the communications interface 70 to transmit the images to the central command server via the network 86. The parking system 62 may also communicate any generated data maps to the central command server.”)
As per claim 12, A motor vehicle with the device of claim 11. ( Elie paragraph 0016 discloses, “The vehicle 20 also includes a vision system for sensing areas external to the vehicle. 
As per claim 13, The method of claim 2, wherein the sensor data comprise a distance profile that is ascertained by distance sensors of the motor vehicle. (Elie paragraphs 0013 discloses, “The controller uses the received depth maps and images, and map data, to generate an occupancy grid. The occupancy grid divides the area surrounding the vehicle into a plurality of distinct regions and, based on data received from the plenoptic camera, classified each region as either occupied (e.g. by all or part of an object) or unoccupied. The controller then identifies a desired parking space in one of a variety of different manners and, using the occupancy map, controls the vehicle to navigate to, and park in the desired parking space by traveling through the unoccupied regions identified in the occupancy map”)
As per claim 14, The method of claim 2, wherein the features describe the presence of objects along the route. (Elie paragraphs 0013 discloses, “The controller uses the received depth maps and images, and map data, to generate an occupancy grid. The occupancy grid divides the area surrounding the vehicle into a plurality of distinct regions and, based on data received from the plenoptic camera, classified each region as either occupied (e.g. by all or part of an object) or unoccupied. The controller then identifies a desired parking space in one of a variety of different manners and, using the occupancy map, controls the vehicle to navigate to, and park in the desired parking space by traveling through the unoccupied regions identified in the occupancy map”)
As per claim 15, The method of claim 3, wherein the features describe the presence of objects along the route. (Elie paragraphs 0013 discloses, “The controller uses the received depth either occupied (e.g. by all or part of an object) or unoccupied. The controller then identifies a desired parking space in one of a variety of different manners and, using the occupancy map, controls the vehicle to navigate to, and park in the desired parking space by traveling through the unoccupied regions identified in the occupancy map”)
As per claim 16, The method of claim 2, wherein the context information on the features describes distances determined perpendicular to the route between the motor vehicle and a recognized object, or distances determined parallel to the route between a segment boundary and the beginning or end of an object. (Elie paragraph 0017 discloses, “. Plenoptic cameras are capable of generating a depth map of the field of view of the camera and capturing images. A depth map provides depth estimates for pixels in an image from a reference viewpoint. The depth map is utilized to represent a spatial representation indicating the distance of objects from the camera and the distances between objects within the field of view. An example of using a light-field camera to generate a depth map is disclosed in U.S. Patent Application Publication No. 2015/0049916 by Ciurea et al., the contents of which are hereby incorporated by reference in its entirety. The camera 52 can detect, among other things, the presence of several objects in the field of view of the camera, generate a depth map and images based on the objects detected in the field of view of the camera 52, detect the presence of an object entering the field of view of the camera, and detect surface variation of a road surface and surrounding areas.”)
As per claim 17, The method of claim 3, wherein the context information on the features describes distances determined perpendicular to the route between the motor vehicle and a 
As per claim 18, The method of claim 4, wherein the context information on the features describes distances determined perpendicular to the route between the motor vehicle and a recognized object, or distances determined parallel to the route between a segment boundary and the beginning or end of an object. (Elie paragraph 0037 discloses, “At operation 158 the controller calculates a position of the vehicle. The position of the vehicle may be calculated as described above with reference to FIG. 5. At operation 160 the controller identifies objects using map data and/or camera data. The map data may be used to identify static objects such as curbs and light poles, and the camera may identify dynamic objects such as moving cars and pedestrians, as well as static objects such as parked car, curbs and light poles.”)
As per claim 19, The method of claim 5, wherein the context information on the features describes distances determined perpendicular to the route between the motor vehicle and a recognized object, or distances determined parallel to the route between a segment boundary and the beginning or end of an object. (Elie paragraph 0037 discloses, “At operation 158 the controller calculates a position of the vehicle. The position of the vehicle may be calculated as described above with reference to FIG. 5. At operation 160 the controller identifies objects using map data and/or camera data. The map data may be used to identify static objects such as curbs and light poles, and the camera may identify dynamic objects such as moving cars and pedestrians, as well as static objects such as parked car, curbs and light poles.”)
As per claim 20, A motor vehicle, configured to execute the method of claim 1 for processing data for forwarding to a back end. (Elie paragraph 0025 discloses, “In some embodiments, the set of instructions 68, stored on the memory 66 and that are executable to enable functionality of the system 62, may be downloaded from an off-site server via the external network 86. Further, in some embodiments, the parking system 62 may communicate with a central command server via the external network 86. For example, the parking system 62 may communicate image information obtained by the cameras 52 to the central command server by controlling the communications interface 70 to transmit the images to the central command server via the network 86. The parking system 62 may also communicate any generated data maps to the central command server.”)

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666